Case 6:20-cv-06369-EAW Document6 Filed 07/17/20 Page 1of5

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

ROBERT THOMAS,

Petitioner,
DECISION AND ORDER
V.
6:20-CV-06369 EAW
JULIE WOLCOTT, Orleans
Superintendent,

Respondent.

 

INTRODUCTION

Pro se petitioner Robert Thomas (“Petitioner”), a prisoner confined at the Orleans
Correctional Facility, has filed a petition for a writ of habeas corpus pursuant to 28 U.S.C.
§ 2241. (Dkt. 1). Petitioner seeks immediate release, alleging that (1) he is being held past
the maximum expiration of his prison sentence and (2) his potential exposure to COVID-
19 while in custody violates his constitutional rights. (/d.). Petitioner has paid the $5.00
filing fee.

Although Plaintiff has characterized his Petition as being brought pursuant to
§ 2241, the Court finds it must be converted to a petition brought pursuant to 28 U.S.C.
§ 2254 for the reasons discussed below. However, the Court will afford Petitioner an

opportunity to withdraw the Petition before effectuating the conversion.
Case 6:20-cv-06369-EAW Document6 Filed 07/17/20 Page 2 of 5

DISCUSSION

The Court begins by considering the differences between petitions brought pursuant
to § 2241 and petitions brought pursuant to § 2254. Under § 2254, “a person in custody
pursuant to the judgment of a State court” may seek a writ of habeas corpus “on the ground
that he is in custody in violation of the Constitution or laws . . . of the United States.” 28
U.S.C. § 2254(a). The language of § 2241 is more expansive, but also extends to a
“prisoner” who is “in custody in violation of the Constitution or laws or treaties of the
United States.” 28 U.S.C. § 2241(c)(3).

In Cook v. New York State Division of Parole, 321 F.3d 274 (2d Cir. 2003), the
Second Circuit explained that while a person in federal custody may challenge the
execution of his sentence pursuant to § 2241, the same is not true of a person in state
custody:

[28 U.S.C.] section 2255, which is the vehicle by which persons in federal

custody may assert that their sentence violates the federal Constitution or

federal law, is critically narrower than section 2254, by which persons in

state custody may challenge that custody.... The plain language of the

pertinent statutes indicates . . . that a federal prisoner may challenge the

imposition, but not the execution, of a sentence under Section 2255, while a

state prisoner may challenge either the imposition or the execution of a

sentence under Section 2254. Because a federal prisoner cannot challenge

the execution of his or her sentence by a motion under section 2255, he or

she must resort to a section 2241 petition to do so. A state prisoner... by

contrast, not only may, but according to the terms of section 2254 must, bring

a challenge to the execution of his or her sentence .. . under section 2254. A

petition under section 2241 is therefore unavailable to him.

Id. at 278 (quotation and citation omitted). “Stated otherwise, ‘[§] 2241 is not an

independent and separate avenue of relief but is to be read in conjunction with the

requirements of [§] 2254, which are a limitation on the general grant of jurisdiction

aoe
Case 6:20-cv-06369-EAW Document6 Filed 07/17/20 Page 3of5

conferred in [§] 2241 that applies to cases involving prisoners subject to state court
judgments.’” Brooks v. Wolcott, No. 20-CV-516 (JLS), 2020 WL 2553030, at *3
(W.D.N.Y. May 20, 2020) (quoting Torres v. Cronin, No. 19-cv-06462, 2019 WL
6001000, at *1 (W.D.N.Y. Nov. 14, 2019)).

Here, Plaintiff seeks immediate release based two distinct arguments. First, he
challenges the conditions of his confinement based upon his potential exposure to COVID-
19, which the Court finds is a challenge to the execution of his sentence. “The Second
Circuit has interpreted prison condition claims as comprising challenges to execution of a
sentence in the context of federal prisoners. . .. There is no reason to conclude differently
in the context of a state prisoner’s prison conditions-based claim under Section 2254.”
Llewellyn v. Wolcott, No. 20-CV-498 (JLS), 2020 WL 2525770, at *3 n.6 (W.D.N.Y. May
18, 2020) (citing Thompson v. Choinski, 525 F.3d 205, 209 (2d Cir. 2008) (“This court has
long interpreted § 2241 as applying to challenges to the execution of a federal sentence,
including such matters as the administration of parole, . . . prison disciplinary actions,
prison transfers, type of detention and prison conditions.” (quotation omitted and emphasis
added))).

Petitioner also challenges his continued imprisonment on the basis that he is
allegedly being held past the maximum expiration of his prison sentence, which he claims
ended on September 11,2019. (Dkt. 1 at 1-2). A review of the New York State Department
of Corrections and Community Supervision’s inmate lookup database,
http://nysdoccslookup.doccs.ny.gov, shows that Petitioner is being held due to a violation

of post-release supervision, and that his earliest release date is now September 11, 2024.

-3-
Case 6:20-cv-06369-EAW Document6 Filed 07/17/20 Page 4 of 5

The Court finds that the claim that Petitioner is illegally imprisoned past the expiration of
his sentence also represents a challenge to the execution of that sentence. See, e.g., Hill v.
Mance, 598 F. Supp. 2d 371, 375 (W.D.N.Y. 2009) (addressing a claim that Petitioner was
imprisoned as a result of “five years of post-release supervision that was illegally imposed
by NYSDOCS”).

For these reasons, the Court concludes that § 2254 is the proper vehicle for
Petitioner’s claims. “[I]f an application that should be brought under 28 U.S.C. § 2254 is
mislabeled as a petition under section 2241, the district court must treat it as a section 2254
application instead.” Cook, 321 F.3d at 277. “However, because of the limitations on
‘second and successive’ petitions imposed by 28 U.S.C. § 2244, petitioners must be
provided notice and an opportunity to withdraw a petition improperly filed under § 2241
before the district court converts it to a § 2254 petition.” Torres, 2019 WL 6001000, at *2.

Accordingly, the Court hereby advises Petitioner that it intends to convert his
Petition to one brought under § 2254. As a result of such conversion, “any subsequent
§ 2254 petition that [Petitioner] brings will be subject to the restrictions on ‘second’ or
‘successive’ motions set forth in 28 U.S.C. § 2254(b).” Jd. The Court further advises
Petitioner that he may withdraw the Petition without prejudice if he does not wish to have
it converted to a § 2254 petition.

CONCLUSION

For the reasons set forth above, the Court finds the Petition must be converted to

one brought pursuant to § 2254. If Petitioner wishes to withdraw the Petition without

prejudice, he must inform the Court in writing by no later than August 3, 2020. If he fails

-4-
Case 6:20-cv-06369-EAW Document6 Filed 07/17/20 Page 5 of5

to so inform the Court, the Petition will be converted to a § 2254 petition without further
order or action by the Court, and the Court will enter a scheduling order.

SO ORDERED.

 

   

tates District Judge

Dated: July 17, 2020
Rochester, New York
